DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments made to claims 1, 5, 9-12, and 20, the cancellation of claims 15-19, and the addition of new claims 21-25 in the response filed 5/13/21 is acknowledged.
Claims 1-14 and 20-25 are now pending in the application and are examined below.

Response to Arguments
Applicant's arguments filed 5/13/21 have been fully considered but they are not persuasive, because Jensen further discloses the newly claimed amendments regarding the sheet materials and mouth/nose reinforcements housed in spaces between two of the sheet materials other than the outer sheet material.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the three sheet materials arranged in a stack and the bag-shaped spaces coinciding with the shapes of the mouth and nose reinforcement members must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites the limitation “the mouth reinforcement member… is housed in a space formed by connecting two of the sheet materials other than the outer sheet material” in lines 14-16. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
Regarding claim 21, the claim recites the limitation “the nose reinforcement member… is housed in another space formed by connecting the two of the sheet materials other than the outer sheet material” in lines 1-3. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, because the specification does not describe the nose reinforcement member specifically being between two sheet materials other than the outer sheet material.
Regarding claims 2-14, 20, and 22-25, the claims are rejected under 35 U.S.C. 112(a) by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9, 11, 13, and 20-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen US 7,036,507 B2.
Regarding claim 1, Jensen discloses a mask 20 (fig. 3) comprising: a mask main body 22 is configured to cover a target part on a wearer’s face (fig. 2 and col. 4, lines 55-56, filter material 22 covers the nose and mouth of the wearer); a mouth reinforcement member 82 provided in the mask main body 22 and configured to ensure an interval between the wearer’s mouth and the mask main body 22 (fig. 6 and col. 8, lines 40-59, stiffening member 82 capable of holding the mask body 22 outward with an interval/gap from the mouth); and a pair of right and left ear hooks 28/30 configured to lock the mask main body 22 to the wearer’s ears (fig. 3 and col. 9, lines 9-10), wherein: the mask main body 22 comprises at least three sheet materials 40/50/48/44 that are arranged in a stack, the at least three sheet materials including an outer sheet material 40 that is arranged to be an outermost one of the sheet materials 40/50/48/44 when the mask 20 is worn by the wearer (fig. 7 and col. 6, line 59-col. 7, line 6), and the mouth reinforcement member 82 is provided below a center of the mask main body 22 in an up-down direction (fig. 6, stiffener 82 in the lower half of the mask) and is housed in a space formed by connecting two 48/44 of the sheet materials 40/50/48/44 other than the outer sheet material 40 (fig. 7, the stiffener 82 is shown being between layers 48 and 44).
Regarding claim 2, Jensen discloses the mask main body 22 comprising a plurality of pleats 68/70/72/74/76/78 unfoldable in the up-down direction (fig. 6, each fold/pleat), and an interval of the plurality of pleats 68/70/72/74/76/78 in the up-down direction is widest at a part including the center of the mask main body 22 in the up-down direction (fig. 6, the forward surface 24 at the vertical center of the mask being the widest interval between folds 70/72).
Regarding claim 3, Jensen discloses the mask main body 22 comprising a plurality of pleats 68/70/72/74/76/78 unfoldable in the up-down direction (fig. 6), and the plurality of pleats 68/70/72/74/76/78 comprise an upper pleat 70 which is a fold projecting upward and formed above a center of a front surface 24 of the mask main body 22 in the up-down direction and a 
Regarding claim 5, Jensen discloses the intervals of the pleats 68/70/72/74/76/78 being all different (fig. 6, the intervals/expanses between each fold 68/70/72/74/76/78 are all different from each other in that they are located at different vertical positions of the mask).
Regarding claim 6, Jensen discloses the mask main body 22 comprising a nose reinforcement member 80 at an upper part (fig. 6 and col. 8, lines 40-42, stiffening member 80 capable of reinforcing near the nose, since it is in the upper half of the mask).
Regarding claim 7, Jensen discloses the plurality of pleats 68/70/72/74/76/78 comprising an upper pleat 70 which is a fold projecting upward and formed above a center of a front surface 24 of the mask main body 22 in the up-down direction and a lower pleat 72 which is a fold projecting downward and formed below the center of the front surface 24 of the mask main body 22 in the up-down direction (fig. 6).
Regarding claim 9, Jensen discloses intervals of the plurality of pleats 68/70/72/74/76/78 being all different (fig. 6, the intervals/expanses between each fold 68/70/72/74/76/78 are all different from each other in that they are located at different vertical positions of the mask).
Regarding claim 11, Jensen discloses intervals of the plurality pleats 68/70/72/74/76/78 being all different (fig. 6, the intervals/expanses between each fold 68/70/72/74/76/78 are all different from each other in that they are located at different vertical positions of the mask).
Regarding claim 13, Jensen discloses the mask main body 22 comprising a nose reinforcement member 80 at an upper part (fig. 6 and col. 8, lines 40-42, stiffening member 80 capable of reinforcing near the nose, since it is in the upper half of the mask).
Regarding claim 20, Jensen discloses the mask main body 22 comprising a nose reinforcement member 80 at an upper part (fig. 6 and col. 8, lines 40-42, stiffening member 80 capable of reinforcing near the nose, since it is in the upper half of the mask).
Regarding claim 21, Jensen discloses the nose reinforcement member 80 being housed in another space formed by connecting the two 48/44 of the sheet materials 40/50/48/44 other than the outer sheet material 40 (figs. 6 and 7 show stiffener 80 being spaced apart from the stiffener 82 (such that it is in another space) but still between layers 48/44).
Regarding claim 22, Jensen discloses said another space being bag-shaped (fig. 7 and col. 9, lines 11-22, the sides of the mask are bound, which secures the stiffening member 80 within the mask; since the mask has a rectangular shape, the space between the layers can be considered bag-shaped).
Regarding claim 23, Jensen discloses said another space substantially coinciding in shape with the nose reinforcement member 80 (fig. 7 and col. 9, lines 11-22, the sides of the mask are bound, which secures the stiffening member 80 within the mask; since the space between the two layers accommodates the stiffener 80, their shapes must coincide with each other).
Regarding claim 24, Jensen discloses the space being bag-shaped (fig. 7 and col. 9, lines 11-22, the sides of the mask are bound, which secures the stiffening member 82 within the mask; since the mask has a rectangular shape, the space between the layers can be considered bag-shaped).
Regarding claim 25, Jensen discloses the space substantially coinciding in shape with the mouth reinforcement member 82 (fig. 7 and col. 9, lines 11-22, the sides of the mask are bound, which secures the stiffening member 82 within the mask; since the space between the two layers accommodates the stiffener 82, their shapes must coincide with each other).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen US 7,036,507 B2 in view of Miyake US 5,927,280.
Regarding claim 4, Jensen discloses the claimed invention as discussed above.
Jensen further discloses the lower pleat 72 comprising a plurality of lower pleats 72/76 (fig. 6).
Jensen is silent on the upper pleat comprising a plurality of upper pleats.
However, Miyaki teaches an analogous mask 10 (figs. 2a-b, the mask 10 also having pleats and a stiffener 20) with an upper pleat comprising a plurality of upper pleats (fig. 2b, there being two upward-facing upper folds/pleats above the vertical center of the mask).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mask of Jensen such that the upper pleat comprises a plurality of upper pleats, as taught by Miyaki, to provide the ability to fold out even further and create a more convex shape when worn.
Regarding claim 8, Jensen discloses the claimed invention as discussed above.
Jensen further discloses the lower pleat 72 comprising a plurality of lower pleats 72/76 (fig. 6).
Jensen is silent on the upper pleat comprising a plurality of upper pleats.
However, Miyaki teaches an analogous mask 10 (figs. 2a-b, the mask 10 also having pleats and a stiffener 20) with an upper pleat comprising a plurality of upper pleats (fig. 2b, there being two upward-facing upper folds/pleats above the vertical center of the mask).

Regarding claim 10, Jensen in view of Miyaki discloses the claimed invention as discussed above.
Jensen further discloses intervals of the plurality of pleats 68/70/72/74/76/78 being all different (fig. 6, the intervals/expanses between each fold 68/70/72/74/76/78 are all different from each other in that they are located at different vertical positions of the mask).
Regarding claim 12, Jensen in view of Miyaki discloses the claimed invention as discussed above.
Jensen further discloses intervals of the plurality of pleats 68/70/72/74/76/78 being all different (fig. 6, the intervals/expanses between each fold 68/70/72/74/76/78 are all different from each other in that they are located at different vertical positions of the mask).
Regarding claim 14, Jensen in view of Miyaki discloses the claimed invention as discussed above.
Jensen further discloses the mask main body 22 comprising a nose reinforcement member 80 at an upper part (fig. 6 and col. 8, lines 40-42, stiffening member 80 capable of reinforcing near the nose, since it is in the upper half of the mask).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al. US 7,210,482 B2; Palomo et al. US 2011/0271955 A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/            Examiner, Art Unit 3786                                                                                                                                                                                            
/KERI J NELSON/            Primary Examiner, Art Unit 3786